iPura® Supplier Agreement
 
This iPura® Supplier Agreement (“Agreement”) is dated, for reference purposes
only, the _____ day of _______________ 2008 (the "Effective Date"), by and
between
 
BINH AN SEAFOOD JOINT STOCK COMPANY, a company organized and duly established
under the laws of the Socialist Republic of Vietnam ("Processor"):
 
Business Registration Certificate No.
:
5703000294
     
Date of issuance
:
18/04/2007
     
Place of issuance
:
Department of Planning and Investment of Can Tho
     
Address of head office
:
Lot 2. 17 Tra Noc II Industrial Park, Can Tho City, Vietnam
     
Represented by
:
 Ms. Pham Thi Dieu Hien , General Director
     
Tel
:
00847103 251 403
     
Fax
:
00847103 251 402

and
 
iPura Food Distribution Co., Inc., a corporation organized and duly established
under the laws of the State of Delaware, United States of America ("IFD"):
 
Certificate of Incorporation No.
:
456 1276
     
Date of issuance
:
13 June 2008
     
Place of issuance
:
Wilmington, Delaware
   
Corporate Trust Center
   
1209 Orange St.
   
Wilmington, Delaware 19801 USA


 
1

--------------------------------------------------------------------------------

 
 
Address of head office
:
13 Court St.
   
Hanford, Ca 93130
     
Tel
:
559-590-0100
     
Fax
:
559-589-0111
     
Represented by
 
: Stanley John Bien-USA Passport 712060-193

 
IFD and Processor are sometimes hereinafter referred individually to as “Party”
and collectively to as “Parties”.
 
Recitals:
 
 
A.
IFD is a wholly-owned subsidiary of Global Food Technologies, Inc., a
corporation organized and duly established under the laws of the State of
Delaware, United States of America (“GFT”), for the purpose of engaging in the
procurement and distribution of various foods processed through GFT’s “iPura
System”.

 
 
B.
Processor is in the business of processing certain species of seafood (defined
more specifically below under “Seafood”) at “Processor’s Plant”, from live to
packaging, and then selling that packaged product to its customer(s).

 
 
C.
Concurrently with the execution of this Agreement, GFT and Processor have
entered into that certain iPura Food Safety & Quality Assurance Services
Agreement (“iPura Services Agreement”) of even date herewith, providing to
Processor some of the benefits of GFT’s iPura Food Safety and Quality Assurance
Services Program (“iPura Food Safety Program”), representing The Highest
Standard in Food Safety™, making food products cleaner and safer without
affecting the natural taste, texture, color or nutritional value of the
processed food.  IFD is the “Buyer” referred to in the iPura Services Agreement.

 
More importantly, the Processor via this business arrangement with GFT under
this Agreement will have better chances to gain recognition as having the
highest standards in processing seafood and food safety in the international
market, especially in the U.S., and also have an opportunity to gain
international market share.

 
2

--------------------------------------------------------------------------------

 

 
D.
Processor is concurrently entering into the iPura Services Agreement and this
Agreement for the purpose of implementing Processor’s desire to participate in
GFT’s  “iPura  Supplier Program”, which will consist of two principal components
in the arrangements between Processor and GFT:  the iPura Food Safety Program,
as more particularly described in the iPura Services Agreement, and a supplier
arrangement between Processor and GFT and/or one of GFT’s affiliated companies
(referred to as the “Buyer” in the iPura Services Agreement), as effected by
this Agreement (referred to as the “SA” in the iPura Services Agreement) between
Processor and IFD, whereby Processor agrees to fulfill all of IFD’s orders for
Processor’s Seafood bearing the iPura Seal on its packaging (such Seafood being
referred to as “iPura-labeled Seafood”).

 
 
E.
This Agreement sets forth the understanding between Processor and IFD concerning
Processor's acting as a supplier to fulfill IFD’s orders for iPura-labeled
Seafood in satisfaction of the requirement that Processor enter into a SA with
GFT and/or one of GFT’s affiliated companies as required for participation in
the iPura Supplier Program.

 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, Processor and IFD agree as follows:
 
1.
DEFINITIONS.

 
As used herein, the following terms have the following meanings:
 
 
1.1
Buyer has the meaning set forth in Preambles C and D above.

 
 
1.2
Confidential Information has the meaning set forth in Section 10.1.

 
 
1.3
Direct Competitor means any person or entity whose primary business is food
processing and/or food safety, or any person or entity controlling, controlled
by or under common control with such a person or entity.

 
 
1.4
Effective Date means the date this Agreement and the iPura Services Agreement
are finally signed by both Parties, and this Agreement shall not be effective
unless and until each Party has executed it and the iPura Services Agreement and
provided the other with a copy of it and the iPura Services Agreement containing
their original signature in accordance with the terms of this Agreement and the
iPura Services Agreement.  In furtherance thereof, the last party to sign shall
insert the date it signs this Agreement and the iPura Services Agreement in the
space provided for the "Effective Date" in the first paragraph on Page 1 of this
Agreement.


 
3

--------------------------------------------------------------------------------

 

 
1.5
FFDCA has the meaning set forth in Section 6.1(b).

 
 
1.6
FPLA has the meaning set forth in Section 6.1(b).

 
 
1.7
Force Majeure means, in relation to either Party, any event that is beyond the
reasonable control of any Party which has not been brought about at the instance
of the Party claiming an event of Force Majeure and which such Party could not
prevent or overcome despite having exercised due care and diligence and which
results in failure of the implementation of the Agreement. Such events, provided
they satisfy the requirements stated in the preceding sentence, shall include,
but not be limited to, the following: (a) earthquake or flood; (b) cyclone or
other extreme climatic disturbances; (c) acts of terrorism; (d) war or
hostilities (whether declared or not); (e) change in government regulations; and
(f) new legal prohibitions including i.e., the refusal to issue visas or export
licenses, invasion, act of foreign enemy, rebellion, weapon conflict or military
actions, civil war, ionizing radiation, contamination by radioactivity from
nuclear fuel, any nuclear waste, radioactive toxic explosion or volcanic
eruptions;

 
 
1.8
GFT Personnel means any and all employees, officers, agents, independent
contractors and representatives of GFT.

 
 
1.9
Governmental Authority means any law, statute, ordinance, rule, regulation,
order, writ, injunction, decree, judgment, award or other order or requirement
of any foreign, federal, state or local governmental or regulatory body,
department, bureau, office, administrative agency, court or authority or body.

 
 
1.10
Installation Date means that date when GFT gives notice to Processor that it has
accepted Processor's complete installation of the iPura System at the Site and
the iPura Food Safety Team, consisting of a microbiologist, quality control
supervisor, process engineer, maintenance technician and sanitation supervisor,
in shifts determined by GFT as provided in the iPura Services Agreement, is
prepared to accept Product for processing through the system.

 
 
1.11
IFD Indemnitees has the meaning set forth in Section 6.2.

 
 
1.12
iPura Food Safety Program means the iPura System and the iPura Services.

 
 
1.13
iPura-labeled Seafood has the meaning set forth in Preamble D.


 
4

--------------------------------------------------------------------------------

 

 
1.14
iPura Seal means the trademarked marketing materials set forth on Exhibit A to
the iPura Services Agreement, or such other materials as GFT shall provide to
Processor from time to time and identify as part of the iPura Seal.

 
 
1.15
iPura Services means the onsite services performed by GFT Personnel utilizing
the iPura System as more specifically delineated in Section 4 of the iPura
Services Agreement.

 
 
1.16
iPura Supplier Program has the meaning set forth in Preamble D above.

 
 
1.17
iPura System  means the combination of GFT’s proprietary integrated equipment,
parts/tools/supplies, methods,  processes and other components specially
manufactured, installed, operated, monitored and/or maintained by or for GFT to
treat Product which, when so treated, is eligible for packaging in packages
bearing the iPura Seal, all as more particularly described in the iPura Services
Agreement.

 
 
1.18
iPura Food Safety & Quality Assurance Services Agreement means that certain
agreement between GFT and Processor executed concurrently herewith and dated the
same date hereof, providing to Processor some of the benefits of the iPura Food
Safety Program.

 
 
1.19
iPura Services Agreement means the iPura Food Safety & Quality Assurance
Services Agreement.

 
 
1.20
MFP and Adjusted MFP have the meanings set forth in Section 4.1.

 
 
1.21
More Favorable MFP and Adjusted More Favorable MFP have the meanings set forth
in Section 4.1.

 
 
1.22
Ordered Product has the meaning set forth in Section 6.1(a).

 
 
1.23
Processor's Plant means the processing facility occupied by Processor at Lot 2.
17 Tra Noc II Industrial Park, Can Tho City, Vietnam

 
 
1.24
Product means the seafood products to be designated by the Parties.  Initially,
the only Product is Seafood.

 
 
1.25
Seafood means only Products Produced from Pangasius hypothamus Fish .

 
 
1.26
SA has the meaning set forth in Preamble D above.


 
5

--------------------------------------------------------------------------------

 

 
1.27
Targeted Territories has the meaning set forth in Section 5.2.

 
 
1.28
Term, Initial Term and Renewal Term have the meanings set forth in Section 8.

 
 
1.29
United States means the United States of America and all of its territories.

 
 
1.30
Vietnam means the Socialist Republic of Vietnam.

 
 
1.31
Vietnam Dong means the lawful currency of Vietnam.

 
 
1.32
Vietnamese Authority means any and all of the following: the National Assembly
of Vietnam, the Standing Committee of the National Assembly of Vietnam, the
President of the Socialist Republic of Vietnam, the Government of Vietnam, the
Prime Minister, the Government Office, any Ministries, any People's Committees
or any other State agency in Vietnam.

 
2.
FULLFILLMENT of IFD ORDERS for iPura-LABELED SEAFOOD.

 
 
Processor shall promptly process, fulfill, supply and ship all orders submitted
by IFD for iPura-labeled Seafood on the terms and conditions set forth in this
Agreement.  Processor shall ship each order to any location in the world
designated by IFD in the documentation for such order.

 
 
Processor shall not (a) attach the iPura Seal to any Product or package other
than to Seafood and packages ordered by IFD, (b) fulfill or otherwise honor any
order for iPura-labeled Seafood submitted by or destined to customers other than
IFD or persons or entities designated in writing by IFD, nor (c) use the iPura
name or likeness in promoting, selling or otherwise marketing other than
iPura-labeled Seafood.  It is the intent of the Parties that Processor be one of
IFD’s suppliers to assure IFD of a reliable source of iPura-labeled Seafood
under GFT’s iPura Supplier Program, and that Processor implement, observe and
maintain the highest standard in food safety at Processor’s Plant in conformance
with the iPura Food Safety Program throughout the Term of this Agreement to
ensure that iPura-labeled Seafood is recognized internationally as the safest
and best quality Seafood available.

 
 
Any violation by the Processor of the obligations provided in Sections 2.1 and
2.2 shall be considered a material breach, entitling IFD not only to pursue any
and all remedies available to it but also to terminate this Agreement in
accordance with Section 8.3(b).


 
6

--------------------------------------------------------------------------------

 
 
 
3.
REFERRAL OF LEADS AND INQUIRIES.

 
 3.1
From time to time, Processor may receive leads or inquiries concerning the
purchase of iPura-labeled Seafood. Processor shall immediately notify and,
within twenty-four (24) hours after its receipt of such lead or inquiry, direct
all such leads and inquiries to IFD in the most expeditious manner possible, and
IFD will attempt to obtain a purchase order for the requested iPura-labeled
Seafood from the particular potential customer so inquiring as soon as possible
after Processor sends the name of such potential customer to IFD.

 
 
4.
PRICES AND PAYMENTS.

 
 
 4.1
Charges to IFD.

 
 
(a)
For a term of one year following the Installation Date, Processor undertakes,
represents and warrants that the price and aggregate economic and sale terms
under this Agreement with respect to any Seafood shall at no time be less
favorable to IFD than one and half cents (US$0.015) per Pound below the MFP (as
defined below) applicable to for Seafood of the same specifications (such
specification shall be determined by the final product form but does not include
packaging) and quality ordered by IFD, or an item substantially similar to such
Seafood (the “Adjusted MFP”).

 
 
(b)
Within the first 3 (three) days of a calendar month), Processor shall provide to
IFD a list of its most favorable prices of Seafood of all specifications that it
will have sold to other third party customers during the immediately preceding
full calendar month without revealing the identity of such customers (the “MFP”)
and warranty the truthfulness of such list.

 
 
(c)
Subject to paragraph (d) below, the Processor undertakes not to sell Seafood to
any other customers at the price lower than the MFP for  Seafood of the same
specification.

 
 
(d)
Processor agrees to sell to IFD, and IFD agrees to purchase from Processor, all
the Seafood IFD orders at the then applicable Adjusted MFP.


 
7

--------------------------------------------------------------------------------

 

 
(e)
If at any time Processor offers to sell Seafood with the same specification or
any items substantially similar to such Seafood at prices or on aggregate
economic and sale terms more favorable than the MFP most recently determined
(“More Favorable MFP”), Processor shall give IFD prompt notice of such offer
within three (3) business days and thereafter the most recently determined
Adjusted MFP shall be immediately and automatically adjusted increased or
decreased to be determined by the raw material situation for the next orders
("Adjusted More Favorable MFP").

 
 
(f)
If there is any dispute arising regarding the truthfulness of the MFP provided
in accordance with paragraph (a) or the compliance of Processor with the
undertakings in this Section 4.1, IFD has the right to terminate this
Agreement.  In addition, if the breach of the warranty in paragraph (a) and/or
of the undertakings in this Section 4.1 is proven, IFD shall have the right to
invoke the right provided to it in Section 8.3.

 
All references to “Pound” and “Pounds” in this Agreement are to the US Standard
Weights and Measures system of measurement.
 
 
4.2
Payments to Processor.

 
 
(a)
Payments to Processor shall be made per the terms of the most recently
determined Adjusted MFP or Adjusted More Favorable MFP, as appropriate, and the
other MFP provisions determined pursuant to Section 4.1.  All payments made by
IFD to Processor pursuant to this Agreement shall be in United States Dollars.

 
 
(b)
When due pursuant to the MFP provisions of Section 4.1, payment by IFD shall be
made by bank transfer through the designated account of Processor or payment
term is L/C at sight.

 
5.
OBLIGATIONS, COVENANTS, REPRESENTATIONS and WARRANTIES of IFD.

 
 
5.1
Standards and Selling Efforts.  IFD shall use commercially reasonable efforts to
sell and distribute the iPura-labeled Seafood and promote and solicit orders for
the iPura-labeled Seafood so as to create substantial volume of profitable
business for Processor and IFD, (a) first, in the United States, and (b)
secondarily, outside of the United States when, in IFD’s sole judgment, the
United States market has been developed sufficiently to justify expanding to
areas outside of the United States.


 
8

--------------------------------------------------------------------------------

 

 
5.2
Governmental Authority.  IFD shall promptly and continuously obey all
Governmental Authority required for the sale and distribution of iPura-labeled
Seafood in the relevant areas targeted periodically under the timetable
determined under the provisions of Section 5.1(a) and (b) above (the “Targeted
Territories”). In the event IFP decides to sell and distribute iPura-labeled
Seafood in Vietnam, it is understood that IFP shall also promptly and
continuously obey all relevant regulations required for the sale and
distribution of iPura-labeled Seafood in Vietnam, including obtaining any
necessary approvals and permits from the relevant Vietnamese Authority, if so
required by the laws of Vietnam.

 
 
5.3
Promotion and Advertising. IFD shall engage in those marketing and advertising
activities it deems advisable, in its sole judgment, to promote sales of the
iPura-labeled Seafood in the Targeted Territories, subject to the relevant
regulations on marketing and advertising in the Targeted Territories, including
the relevant regulations of Vietnam if such Seafood is sold in Vietnam, but the
timing and manner thereof to be determined by IFD in its sole discretion.

 
 
5.4
Notification of Infringements or Interferences. Promptly after receiving
information of an infringement of or interference with its rights hereunder by
others, IFD shall notify Processor in writing thereof. Said notice shall
include, if said information is available to IFD, the name, address and all
other relevant information with respect to the identification and infringing
and/or interfering actions of said other persons or entities. Upon receipt of
such notice, and if IFD so requests in writing, Processor shall take immediate
action to prevent such infringing and/or interfering action from continuing and
to recover for the benefit of IFD all of the damages suffered by IFD as a result
thereof.  In the event IFD requests such action of Processor, IFD agrees to (1)
cooperate fully with Processor in the prosecution of such action; (2) bear
reasonable costs and expenses i.e., legal fees in relation to such prosecution;
and (3) assign to Processor, in trust for the benefit of IFD, any and all rights
that it may have as a result of such infringement and/or interference so as to
enable Processor to realize the maximum possible recovery in such action.


 
9

--------------------------------------------------------------------------------

 

The proceeds from any settlement or any money judgment rendered in connection
with any action or other proceeding against such infringers or interferers shall
be applied and allocated in the following manner: first, Processor shall be
entitled to an "off-the-top" deduction for its reasonable attorneys' fees, costs
and expenses incurred in connection with such settlement, action or other
proceeding; and second, the remaining amount after such deduction shall be paid
to IFD.  Conversely, IFD may prosecute any such action itself, in which event
Processor agrees to fully cooperate with IFD in the prosecution of such action.
 
 
 5.5
Re-Shipments.  All expenses and charges arising out of the diversion or
re-consignment of shipments of iPura-labeled Seafood purchased by IFD caused by
the failure of IFD to accept and/or pay for same shall be paid by IFD to
Processor on demand.

 
6.
OBLIGATIONS, COVENANTS, REPRESENTATIONS and WARRANTIES of PROCESSOR.

 
 
 6.1
Compliance.  Processor hereby represents and warrants as follows:

 
 
(a)
the Product, including its packaging and labeling, contained in any shipment or
delivery made to or on the order of IFD (the “Ordered Product”) shall conform to
the descriptions and requirements set forth in each respective purchase order by
IFD;

 
 
(b)
in addition to observing the relevant laws of Vietnam relating to, among others,
product quality, standards and technical regulations, the Processor undertakes
to and shall comply with the procedures applicable for each order by IFD, and
the Ordered Product will not be adulterated, mislabeled or mispackaged within
the meaning of the United States Federal Food, Drug, and Cosmetic Act (the
“FFDCA”) or the United States Fair Packaging and Labeling Act and related
regulations (the “FPLA”);

 
(c) 
the Ordered Product will be fit for human consumption;

 
 
(d)
the Ordered Product will be free of antibiotics and any other drugs not approved
for use in food by the U.S. Food and Drug Administration; and

 
 
(e)
the Ordered Product will be in compliance with all applicable Governmental
Authority, including the relevant laws of Vietnam [relating to, among others,
product quality, standards and technical regulations].


 
10

--------------------------------------------------------------------------------

 

 
6.2
Indemnification.  Processor agrees to indemnify, hold harmless and defend IFD,
its affiliates and their respective directors, officers, agents, employees,
representatives, successors, and assigns (severally and collectively the “IFD
Indemnitees”) from and against any and all liabilities, losses, damages, claims,
suits and expenses, including without limitation reasonable attorneys’ fees, of
whatever kind and nature imposed upon or incurred by or asserted against the IFD
Indemnitees relating to or arising out of a breach of this Agreement by
Processor, including but not limited to breach of the warranties set forth in
Section 6.1 above.  Processor shall pay all costs and damages finally awarded
against the IFD Indemnitees in such an action provided that IFD gives Processor
prompt written notice of such claim, reasonable assistance and sole authority to
defend and settle such claim.  Processor shall pay IFD’s reasonable expenses
associated with providing such assistance.

 
7.
SUPPLIES AND DELIVERIES.

 
Processor shall maintain sufficient inventory and supplies to enable it to
fulfill and shall stand ready to deliver promptly all purchase orders submitted
by IFD for the Seafood. Processor undertakes to and shall fulfill all orders
submitted by IFD on a “first priority basis”, processing all of IFD’s orders
promptly and completely after their receipt ahead of all other orders of other
customers of Processor then or later in Processor’s system.  Absent
extraordinary circumstances and any event of Force Majuere, Processor undertakes
to and shall, absent other written instructions received from IFD, make delivery
to IFD of each purchase order submitted by IFD within thirty (30) days after
Processor' receipt of said order in accordance with the terms of delivery
indicated by IFD. Processor shall promptly furnish to IFD such information
relating to the processing and delivery of Seafood as IFD may request from time
to time.
 
8.
TERM and RENEWAL TERM.

 
 
 8.1
Initial Term.  Unless terminated earlier pursuant to Section 8.3 hereof, the
"Initial Term" of this Agreement shall be coterminous with the “Term” of the
iPura Services Agreement, commencing on the Effective Date and expiring three
(3) years after the Installation Date. The Initial Term plus any subsequent
Renewal Term(s) (as defined in Section 8.2) shall constitute the “Term.”

 
 
 8.2
Option to Renew.  Unless terminated earlier pursuant to Section 8.3 hereof,
provided that GFT becomes entitled to and does in fact renew the iPura Services
Agreement pursuant to Section 6.2 thereof, IFD shall have the right and option,
exercisable in its sole discretion, to fully renew this Agreement for a
concurrent Renewal Term (as such term is defined in the iPura Services
Agreement) on as many occasions as the iPura Services Agreement is renewed, all
on the same terms and conditions herein set forth. Said option must be
exercised, if at all, by IFD giving written notice to Processor of the exercise
of such option on or before the date of expiration of the initial Term or any
then current Renewal Term.


 
11

--------------------------------------------------------------------------------

 

8.3 
Termination by IFD.

 
 
(a)
Dependency of Agreements.  Processor and IFD understand and agree that IFD would
not execute this Agreement unless adequate assurance was given that if Processor
breaches either this Agreement or the iPura Services Agreement, such breach
would constitute a breach under both of said agreements.  Accordingly, Processor
and IFD agree that any breach by Processor under this Agreement or the iPura
Services Agreement shall constitute a breach under both of said agreements,
whereupon IFD shall be entitled to pursue any one or more or all of its
remedies, including the right to terminate, under any one or both of said
agreements for said breach.

 
 
(b)
Breach.  If Processor breaches this Agreement, IFD may terminate this Agreement
if Processor shall not have fully cured the breach within thirty (30) days after
IFD gives written notice to Processor specifying the breach.

 
 
(c)
Insolvency.  IFD shall have the right to terminate this Agreement immediately
upon written notice to the Processor in the event that Processor becomes
insolvent, proposes any dissolution, liquidation, composition, financial
reorganization or recapitalization with creditors, or makes an assignment for
the benefit of creditors, or if any receiver, liquidator, creditor or similar
agent is appointed or takes possession with respect to any property or business
of Processor, or if Processor has filed against it a petition under any
bankruptcy code or insolvency law which is not dismissed within sixty (60) days.


 
12

--------------------------------------------------------------------------------

 
 
9.
INDEPENDENT CONTRACTORS.

 
The relationship of Processor to IFD is that of an independent contractor, and
this Agreement shall not constitute, or be deemed to constitute, either Party as
an employee, agent, partner or joint venturer of the other for any
purpose.  Neither Party has the right or authority under this Agreement to
assume or to create any obligation or responsibility on behalf of the other
Party.
 
10.
CONFIDENTIALITY.

 
 
10.1
Confidential Information.  Processor may be given access to information or
materials, or portions thereof, that are considered trade secret, confidential
and/or proprietary to IFD, and other documentation, materials, or technical
information related to IFD (“Confidential Information”).

 
 
10.2
Restrictions on Use and Disclosure.  Processor undertakes and agrees that it
(i) shall treat all Confidential Information as strictly confidential; (ii)
shall not disclose any Confidential Information to any other person or entity
without the prior written consent of IFD; (iii) shall protect the Confidential
Information with at least the same degree of care and confidentiality as it
affords its own confidential information, at all times exercising at least a
reasonable degree of care in such protection; and (iv) shall not use any
Confidential Information for any purpose other than the implementation of this
Agreement.  The restrictions in this Section 10.2 shall survive for a period of
five (5) years after the termination or expiration of this Agreement, except
that such non-disclosure period shall be perpetual in the case of Licensed
Materials or any portions thereof, and any of the Confidential Information that
is a trade secret.

 
 
10.3
Return of Confidential Information.  Processor further undertakes and agrees
that it shall promptly return all tangible material embodying Confidential
Information (in any form and including, without limitation, all summaries,
copies and excerpts of Confidential Information) upon the earlier of (i) the
termination or expiration of this Agreement; or (ii) IFD’s written request.


 
13

--------------------------------------------------------------------------------

 
 
 
10.4
Terms of Agreement.  Processor understands that IFD could suffer serious harm if
the terms of this Agreement were ever to be divulged to others.  Processor
agrees, and represents and warrants to IFD, that Processor will not disclose any
of the provisions of this Agreement to anyone except its attorney, banker,
accountant and/or prospective bona-fide purchaser of its business (none of whom
shall disclose it to any other person) or pursuant to court order.  Any
disclosure thereof by Processor or its attorney, banker, accountant and/or
prospective bona-fide purchaser of its business to another person will be deemed
a violation of this Section 10.4.  Processor shall take all necessary
precautions to ensure the safekeeping and confidentiality of this
Agreement.  Processor's violation of this confidentiality clause shall
constitute a breach of this Agreement, terminate Processor's option to extend
the term of this Agreement (if any is provided for herein), and IFD shall have
the right to terminate this Agreement and/or pursue any other remedies available
to IFD.

 
11.
ASSIGNMENT.

 
Neither Party may assign this Agreement, nor assign any of its rights nor
delegate any of its obligations hereunder, without the prior written consent of
the other Party, not to be unreasonably withheld (except that IFD's consent to
any outsourcing of Processor's services may be denied in IFD's sole
discretion).  Any attempt to assign this Agreement without the other Party’s
written consent will be void.  Notwithstanding the foregoing (but still subject
to IFD's consent in its sole discretion to any action which in substance might
constitute outsourcing), Processor may assign this Agreement, or assign any of
its rights or delegate any of its obligations hereunder, without IFD's consent
to any parent, subsidiary, or affiliate of Processor, or to the surviving entity
resulting from any merger, acquisition, or consolidation involving such Party,
so long as (i) the assignee or delegatee agrees in writing to be bound by the
terms of the Agreement; (ii) Processor acknowledges that it understands that it
is still bound as an assignor or delegator for the performance of all
obligations of the assignee or delegatee under this Agreement; (iii) Processor
provides thirty (30) days advance written notice of such assignment or
delegation to IFD; and (iv) Processor’s assignee is not a Direct Competitor of
IFD or any parent, subsidiary, or affiliate of IFD.  Furthermore,
notwithstanding the foregoing, GFT may assign or delegate, as appropriate, any
of its rights or obligations hereunder to any parent, subsidiary, or affiliate
of GFT.
 
12.
 FORCE MAJEURE.

 
If either Party is affected by Force Majeure, it shall immediately notify the
other Party in writing of the nature and extent thereof.
 
 
(i)
Neither Party shall be deemed to be in breach of this Agreement, or otherwise be
liable to the other, by reason of any delay in performance, or non-performance,
of any of its obligations hereunder to the extent that such delay or
non-performance is due to any Force Majeure of which it has notified the other
Party in writing; and the time for performance of that obligation shall be
extended accordingly by the Parties.


 
14

--------------------------------------------------------------------------------

 

 
(ii)
IFD may terminate this Agreement, or any portion that IFD deems affected by the
Force Majeure condition, by delivering written notice to the Processor without
obligation to pay any compensation to the Processor, if the Force Majeure
condition has continued for a period of thirty (30) days or longer and IFD
determines, in its sole judgment, that the Force Majeure has caused a material
adverse effect on the execution of Processor’s obligations under this Agreement,
thereby impairing IFD's ability to realize some or all of the purposes for which
it entered in to this Agreement.

 
 
13.
GOVERNING LAW; LANGUAGE.

 
 
13.1
This Agreement shall be construed and interpreted in accordance with the laws of
the United States of America and the State of California, excluding their choice
of law rules.

 
 
13.2
The Parties shall use their best efforts to settle amicably through negotiations
any question, dispute, controversy, difference or claim arising out of or
relating to this Agreement or the breach, termination or validity thereof
(“Dispute”).

 
 
13.3
If the Dispute is not settled amicably through negotiations, such Party may give
a notice of such Dispute ("Notice of Dispute") to the other Party specifically
referring to this Section and giving brief particulars of the Dispute.

 
 
13.4
If such Dispute is not settled through further negotiations within [thirty (30)]
days of the date of service of such Notice of Dispute, it shall be referred to
and finally resolved by the Singapore International Arbitration Centre (“SIAC”)
in accordance with its practice rules and regulations. Where the Dispute is
referred to SIAC, the arbitration shall be conducted in English and presided
over by three (3) arbitrators, one each to be appointed by each Party hereto and
a third to be appointed with the mutual agreement of both Parties, failing which
the third arbitrator shall be appointed by the Chairman of SIAC.

 
 
13.5
During and without prejudice to the arbitration process, this Agreement shall
continue to be performed.

 
 
13.6
Any award or decision of any arbitration under this Section shall be binding and
enforceable against the Parties contemplated by the said award or decision and
costs shall be borne equally unless SIAC determines otherwise at its discretion.


 
15

--------------------------------------------------------------------------------

 
 
 
13.7
The language of this Agreement and all related documentation shall be the
American usage of the English language and the Parties hereby agree that the
English language version of this Agreement shall control for all purposes and
shall be valid and enforceable notwithstanding any translation into a language
other than English.

 
14.
UN CONVENTION ON CONTRACTS FOR SALE OF GOODS.

 
The Parties expressly agree that the United Nations Convention on Contracts for
the International Sale of Goods shall not apply to this Agreement.
 
15.
EXPORT/IMPORT RESTRICTIONS.

 
The Parties shall comply with and shall fully cooperate with each other in
complying with any and all applicable Governmental Authority in relation to the
exportation and importation of the Seafood and to each Party’s performance under
this Agreement including, without limitation, obtaining all necessary licenses,
permits and/or approvals necessary for the import or export of the Seafood.
 
16.
NOTICES.

 

 
All notices, consents, requests, claims or demands permitted or required to be
sent under this Agreement shall be in writing and sent by facsimile, registered
mail, overnight mail, courier service, or hand delivery.  Notice, request or
demand, as appropriate, shall be deemed to have been given upon the earlier of
the date of actual receipt or three (3) days after the date of mailing if sent
by registered or overnight mail.  Unless changed upon proper notice, notices,
requests and demands shall be sent to the addresses set forth below:

 
If to Processor:
If to IFD:
   
Bin An Seafood Joint Stock Company, Lot
2.17 Tra Noc II, Industrial Park, Can Tho City,
iPura Food Distribution Co., Inc.
 
Vietnam 
113 Court Street 
   
Facsimile: 00847103 251 402
Hanford, CA 90230
   
Attn_Ms.Pham Thi Dieu Hien, General
Director
Facsimile: (559) 589-0111Attn: Keith Meeks,
President & CEO


 
16

--------------------------------------------------------------------------------

 

17.
SEVERABILITY.

 
At any time, if any provision in this Agreement is or becomes invalid, illegal
or unenforceable pursuant to applicable law, such provision shall be severable
and distinct from other provisions and the validity, legality and enforceability
of the remaining provisions shall not be affected. Furthermore, the Parties
shall use their best efforts to arrive at a new provision or clause consistent
with the overall intent and objectives of this Agreement.
 
Furthermore, if any provision of this Agreement is or becomes prohibited or
unenforceable in any jurisdiction and is ineffective as to that jurisdiction to
the extent of the prohibition or unenforceability, it shall not invalidate the
remaining provisions of this Agreement nor affect the validity or enforceability
of that provision in any other jurisdiction.
 
18.
WAIVER.

 
The waiver by either Party of any default or breach of this Agreement shall not
constitute a waiver of any other or subsequent default or breach. Furthermore,
no failure to exercise or delay in exercising any right, power or remedy under
this Agreement operates as a waiver.  A single or partial exercise or waiver of
the exercise of any right, power or remedy does not preclude any other or
further exercise of that or any other right, power or remedy.  A waiver is not
valid or binding on the Party granting that waiver unless made in writing.
 
19.
CAPTIONS; SINGULAR AND PLURAL; GENDER.

 
Captions are included in this Agreement only for convenience of the Parties and
not for purposes of interpretation of this Agreement.  When required by the
context of this Agreement, the singular shall include the plural and the plural
the singular.  Similarly, all references to the masculine, feminine or neuter
also include the other genders, as the context requires.
 
20.
DUTY TO PROMPTLY INFORM.

 
Processor shall immediately notify IFD if it becomes aware of any condition,
rule and/or regulation in Vietnam, proposed or enacted, which might or in fact
does hinder, restrict or otherwise adversely affect (1) the installation and/or
operations of the iPura Food Safety Program at the Processor’s Plant or (2) the
Processor’s performance of its obligations under this Agreement and/or the
iPura Services Agreement. In such a case, Processor and IFD shall attempt to
resolve the matter with the objective of finding a mutually acceptable
alternative solution to enable Processor to fulfill its obligations under this
Agreement. If Processor and IFD cannot reach a mutually acceptable resolution
promptly after Processor's notification to GFT of such condition, rule and/or
regulation, IFD may at its own discretion terminate this Agreement in accordance
with Section 8 hereof.

 
17

--------------------------------------------------------------------------------

 
 
21.
EXCLUSIVITY.

 
During the Term, Processor shall not explore, discuss or reach an agreement with
other companies for doing a business or a project in Vietnam and/or other
countries in the South-East Asia region which is of a similar nature or business
to that of IFD and/or its affiliates relating to the iPura Supplier Program.
 
During the Term, Processor also undertakes not to and shall not be associated
with, either alone or in conjunction with others, any person or business entity
other than GFT and IFD in the manufacture, sale, export, importation,
advertisement or other dealings of or relating to products and/or services that
are identical or similar in formulation with the iPura System, or which bear any
name, mark or design similar to, capable of being confused with or otherwise
resembling GFT's Properties and GFT's IP.
 
Subject to the Processor’s satisfying the requirements that the Processor
fulfills its obligations under Article 2 (Fulfillment of IFD Orders for
iPura-Labeled Seafood) and the Processor ensures that the charges to IFD under
this Agreement are in accordance with Article 4.1 of this Agreement, IFD
undertakes that for a period of three years from the Effective Date of this
Agreement, IFD shall not enter into any agreement with other companies in
Vietnam for the purchase the products similar to the Seafood for processing by
its iPura System in Vietnam."
 
22.
ENTIRE AGREEMENT; AMENDMENT.

 
This Agreement sets forth the complete agreement between the Parties with
respect to the supplier arrangements contemplated in the iPura Supplier Program
and supersedes all previous and contemporaneous agreements (other than the
iPura Services Agreement, executed concurrently herewith, under which the
iPura Food Safety Program, the second component of the iPura Supplier Program,
is provided to Processor), correspondence, discussions, understandings and
representations, whether written or oral, with respect to such
arrangements.  This Agreement may not be modified, supplemented, or amended
except in writing signed by an authorized representative of each Party.  It is
expressly agreed that all terms and conditions on purchase order documents
prepared or issued by Processor that are inconsistent with the provisions of
this Agreement or the iPura Services Agreement shall be null and void.

 
18

--------------------------------------------------------------------------------

 
 
23.
COUNTERPARTS AND FACSIMILE TRANSMISSION SIGNATURES.

 
This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed an original and all of which together shall
constitute one and the same instrument.  Facsimile or photocopied signatures on
such counterparts shall be deemed the same as original signatures.
 
24.
SURVIVAL.

 
In addition to any accrued but unpaid payment obligations existing at the time
of expiration or termination of this Agreement, the following Sections and
provisions shall survive expiration or termination of this Agreement: 1, 5.4,
6,7 (with respect to all orders previously submitted by IFD), 8.3(a), and 9
through 26, inclusive.
 
25.
PARTIES AFFECTED.

 
 
This Agreement shall be binding upon and inure to the benefit of the Parties,
their representatives, and their permitted successors and assigns. The action of
any officer, partner, agent or other representative of any Party shall be deemed
to be the action of said Party.

 
26.
AUTHORITY TO EXECUTE.

 
EACH PERSON EXECUTING THIS AGREEMENT ON BEHALF OF ANY PARTY HERETO WHICH IS AN
ENTITY (PARTNERSHIP, CORPORATION, TRUST, ETC.), WHETHER AS A PARTNER, OFFICER,
TRUSTEE, ATTORNEY-IN-FACT, AGENT OR OTHERWISE OF SUCH ENTITY, REPRESENTS AND
WARRANTS TO THE OTHER PARTY, AS AN INDUCEMENT TO THE OTHER PARTY TO EXECUTE THIS
AGREEMENT, THAT (1) SUCH PERSON OCCUPIES THE OFFICE OR POSITION INDICATED AFTER
HIS OR HER NAME, HAVING BEEN DULY ELECTED OR APPOINTED TO SUCH OFFICE OR
POSITION; (2) SUCH ENTITY IS IN GOOD STANDING IN THE JURISDICTION OF ITS
ORGANIZATION; (3) THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND ALL DOCUMENTS
(IF ANY) REQUIRED TO BE EXECUTED IN CONNECTION WITH IT, AND THE PERFORMANCE OF
SUCH ENTITY’S COVENANTS AND OBLIGATIONS UNDER THIS AGREEMENT AND SUCH DOCUMENTS,
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE, PARTNERSHIP, TRUST OR
OTHER ACTION, AS APPROPRIATE; AND (4) WHEN EXECUTED BY SUCH PERSON IN THE
CAPACITY INDICATED AFTER HIS OR HER NAME, THIS AGREEMENT AND SUCH DOCUMENTS WILL
BE FULLY BINDING ON SUCH ENTITY ACCORDING TO THEIR TERMS.

 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.
 
iPura Food Distribution Co., Inc., a Delaware corporation (“IFD”)
 
Binh An Seafood Joint Stock Company
             
   
 
   
           
By:
 
By:
   
           
Its:
   
Its:
   
     


 
20

--------------------------------------------------------------------------------

 